DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.

Claim Objections
The following occurrences include informalities and corresponding claims are objected to. 
Page 32 claim 2 line 26 recites “a third binary matrix”, but line 31 recites “the third binary kernel”. Claims 9 and 16 have similar issue.
Page 33 claim 4 9th line “processor” should be “the processor”.
Page 33 claim 5 16th line “the first binary matrix” has no antecedent basis. Claims 12 and 19 have similar issue.
Page 35 claim 8 6th line “the first convolutional kernel” has no antecedent basis, and 8th line “the first weight vector” has no antecedent basis.
Page 37 claim 14 10th line one “method of Claim 8” should be removed.
Page 40 claim 18 1st line “processor” should be “the processor”.

CLAIM INTERPRETATION 

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Claim 1: “an image source” and “a classification repository”. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 8 and 15 are rejected on the ground of nonstatutory obviousness-type double patenting as being anticipated by claim 8 of copending U.S. Application No. 16,879,258.  
Listed in the following table is a limitation-to-limitation comparison of the examined claim and the conflicting claim. 

Conflicting copending Application 16,879,258 (hereafter ‘258 application)
8. A method comprising: 

[AltContent: arrow][AltContent: arrow]establishing look-up tables, each look-up table comprising information for implementing exclusive nor operations between two inputs; 

receiving an input matrix, wherein each element of the input matrix corresponds to a value of a portion of an image; 






determining the first convolutional kernel by performing exclusive nor operations, implemented using at least a portion of the look-up tables, between the input matrix and the first weight vector; 


determining, based on the first convolutional kernel, a first binary kernel, the first binary kernel comprising a matrix of the same size as the first convolutional kernel with values adjusted to conform to a normal distribution; 


determining a first layer feature map by convoluting the input matrix using the first binary kernel; 










determining, based on the second convolutional kernel, a pooled kernel, the pooled kernel comprising, for each element of the pooled kernel, a representative value associated with a corresponding pooling region of the second convolutional kernel; 



determining, based on the pooled kernel, a second binary kernel, the second binary kernel comprising a matrix of the same size as the pooled kernel with values adjusted to conform to the normal distribution; 



determining a second layer feature map by convoluting the first layer feature map using the second binary kernel; 


determining, based at least in part on the second layer feature map, a probability that the input matrix is associated with a predetermined class of images; and 

in response to determining that the probability is greater than a threshold value, providing classification results indicating the image is associated with the class of images. 
 


receiving, from a memory, an input matrix, wherein each element of the input matrix corresponds to a value of a portion of an image; 

providing at least a portion of the input matrix and a first weight vector to a first set of logical blocks of a field programmable gate array (FPGA) device, wherein the FPGA device comprises input/output interfaces communicatively coupled to the memory and a plurality of logical blocks; 

determining, using at least a portion of the first set of logical blocks, a first convolutional kernel by performing exclusive nor operations, implemented by truth tables stored on the first set of logical blocks, between the input matrix and a first weight vector;

determining, using at least a portion of the first set of logical blocks, based on the first convolutional kernel, a first binary kernel, the first binary kernel comprising a matrix of the same size as the first convolutional kernel with values adjusted to conform to a normal distribution; 

determining, using at least a portion of the first set of logical blocks, a first layer feature map by convoluting the input matrix using the first binary kernel; 

providing the first layer feature map and a second weight vector to the second set of logical blocks; 

determining, using at least a portion of the second set of logical blocks, based on the second convolutional kernel, a pooled kernel, the pooled kernel comprising, for each element of the pooled kernel, a representative value associated with a corresponding pooling region of the second convolutional kernel; 

determining, using at least a portion of the second set of logical blocks, based on the pooled kernel, a second binary kernel, the second binary kernel comprising a matrix of the same size as the pooled kernel with values adjusted to conform to the normal distribution; 

determining, using at least a portion of the second set of logical blocks, a second layer feature map by convoluting the first layer feature map using the second binary kernel; 

determining, based at least in part on the second layer feature map, a probability that the input matrix is associated with a predetermined class of images; and

in response to determining that the probability is greater than a threshold value, providing classification results indicating the image is associated with the class of images.


Claim 8 of the ‘258 application teaches every limitation recited in claim 8 of ‘349 application. Therefore claim 8 of the ‘258 application anticipates the limitations set forth in claim 8 of the examined application. 
Similarly, claim 15 of the ‘258 application anticipates the limitations set forth in claim 15 of the examined application.

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of copending U.S. Application No. 16,879,258 (hereafter ‘258 application), in view of KESHWANI (US Publication 2021/0271914 A1).
Claim 1 of the ‘258 application teaches every limitation recited in claim 1 of the instant application (similar to the above analysis) except for the following limitations:
provide classification results to a classification repository, and the classification repository configured to receive and store the classification results.
KESHWANI is evidenced that providing classification results to a storage for receiving and storing the classification results is well-known and practiced (FIG. 2 #82/84; para. [0086]). 
Taking the combined teachings of claim 1 of ‘258 application and KESHWANI as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to consider providing a storage for receiving and storing the classification results in order to save the classification results for future usage.

Allowable Subject Matter
Claims 1-20 would be allowable should the double patenting rejections presented above are overcome. 
The following is Examiner’s statement of reasons of allowance.
The current application is directed to system, method and device for performing image classification. Independent claim 1 (and similarly, independent claims 8 and 15), when considered as a whole, is allowable over the prior art of record. Specifically, prior art taken alone or in combination with fails to disclose or teach the limitations, as recited in independent claim 1 (and similarly recited in independent claims 8 and 15).
	The following prior art is considered related to the current application: Kim et al. (US Publication 2021/0074349 A1), Jiang et al. (US Publication 2020/0342921 A1), JACOBSEN et al. (US Publication 2018/0225550 A1), Li (US Publication 2020/0301668 A1), Farhadi et al. (US Publication 2019/0286953 A1) and Rastegari et al. (Rastegari, M., et al., “XNOR-Net: ImageNet Classification Using Binary Convolutional Neural Networks,” arXiv:1603.05279v4 [cs.CV] 2, Aug 2016). Prior art searched but not cited is recorded in form PTO-892.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI G CHEN whose telephone number is (571)270-3480.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XUEMEI G CHEN/Primary Examiner, Art Unit 2664